Case 3:17-cv-00765-SMY-MAB Document 64-1 Filed 12/17/18 Page 1 of 2 Page ID #391



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
  __________________________________________
                                             )
  UNITED STATES OF AMERICA, et al.           )
  ex rel. CIMZNHCA, LLC,                    )
                                            )
               Plaintiff,                   )
                                            )     No.: 3:17-cv-00765-SMY-DGW
          v.                                )
                                            )
  UCB, INC.; RXC ACQUISITION COMPANY        )
  d/b/a RX CROSSROADS; OMNICARE, INC.;      )
  and CVS HEALTH CORPORATION,               )
                                            )
               Defendants.                  )
  __________________________________________)

                      DECLARATION OF BRIAN J. McCABE IN SUPPORT OF
                         THE UNITED STATES’ MOTION TO DISMISS

  I, Brian J. McCabe, make the following declaration:

         1.      I am a Trial Attorney with the United States Department of Justice, Civil

  Division, Commercial Litigation Branch. I have personal knowledge of the matters discussed in

  this declaration.

         2.      Attached hereto as Exhibit A is a true and correct copy of an email I received on

  September 26, 2018, from Marc Mukasey, counsel for Venari Partners LLC d/b/a National

  Health Care Analysis Group (“NHCA Group”). The email message has been redacted to

  eliminate references to certain proceedings that remain under seal.

         3.      On September 27, 2018, I met with John Mininno, appearing on behalf of NHCA

  Group, and counsel representing NHCA Group. The meeting was held at my office, located at

  175 N Street, N.E., Washington, D.C. 20002. During the meeting, Mr. Mininno confirmed that

  Venari Partners LLC is a limited liability corporation that was formed by four separate corporate




                                                  1
Case 3:17-cv-00765-SMY-MAB Document 64-1 Filed 12/17/18 Page 2 of 2 Page ID #392



  entities, which were themselves formed by six different individual investors, the majority of

  whom formerly or presently work in the banking or finance industry.

         4.      Attached hereto as Exhibit B is a graphical depiction prepared by the Department

  of Justice illustrating the relator’s corporate structure and affiliation with other corporate relators

  formed by NHCA Group.

         5.      Attached hereto as Exhibits C-1 through C-3 are true and correct copies of

  excerpts from exemplar transcripts of witness interviews conducted by NHCA Group. The

  witnesses’ names have been redacted.




                                                     2
